Nebraska Advance Sheets
392	290 NEBRASKA REPORTS



 In    re  Estate of Edward J. Stuchlik, Jr., deceased, and In        re
         Trust Created by Edward J. Stuchlik, Jr., deceased.
         John E. Stuchlik, appellant, v. Margaret Stuchlik,
            P ersonal R epresentative and Cotrustee, and
               K enneth Stuchlik, Cotrustee, appellees.
                                  ___ N.W.2d ___

                       Filed March 20, 2015.   No. S-13-1118.

                            supplemental opinion

  Appeal from the County Court for Saunders County: Patrick
R. McDermott, Judge. Supplemental opinion: Former opinion
modified. Motions for rehearing overruled.
   Paul R. Elofson, of Fitzgerald, Schorr, Barmettler & Brennan,
P.C., L.L.O., for appellant.
  Richard L. Rice and Andrew C. Pease, of Crosby Guenzel,
L.L.P., for appellees.
  Heavican, C.J., Wright, Connolly, Stephan, McCormack,
Miller-Lerman, and Cassel, JJ.
   P er Curiam.
   Case No. S-13-1118 is before this court on the motions for
rehearing filed by the appellant and the appellees regarding our
opinion in In re Estate of Stuchlik.1 We overrule the motions,
but we modify the opinion as follows:
   In the section of the opinion titled “II. BACKGROUND,”
under the subheading “4. Activities of Cotrustees,” we
withdraw the first and second paragraphs2 and substitute the
following:
         After Stuchlik’s death, Margaret, as the surviving
      joint tenant, conveyed her interest in the residence she
      shared with Stuchlik—which was property different from
      the “home place”—to Edward, Voboril, and Kenneth as
      tenants in common, subject to a life estate granted to

 1	
      In re Estate of Stuchlik, 289 Neb. 673, 857 N.W.2d 57 (2014).
 2	
      Id. at 678-79, 857 N.W.2d at 64.
                         Nebraska Advance Sheets
	                         IN RE ESTATE OF STUCHLIK	393
	                             Cite as 290 Neb. 392

      Margaret. As the warranty deed states, “[Margaret], a
      single person, Grantor, in consideration of One Dollar
      ($1.00) and other good and valuable consideration, con-
      veys to Grantees, [Edward, Voboril, and Kenneth], as
      tenants-in-common, an undivided one-half interest in and
      to the following described real estate . . . .” The warranty
      deed then purports to convey the residence from Margaret
      to Edward, Voboril, and Kenneth.
         In January 2013, Margaret, Kenneth, and Edward
      entered the home place premises without the consent of
      John. They were accompanied by a county sheriff’s dep-
      uty who testified that he did so “through a civil standby
      that [he] was requested to do sometime at the beginning
      of this year.” The county sheriff’s deputy testified that he
      was directed by the sheriff to accompany Margaret and
      her two children “to make sure that there’s no sort of
      altercation between the two parties.” Margaret, Kenneth,
      and Edward entered the residence and changed the locks.
      Since the retaking of the home place, Margaret, Kenneth,
      and Edward have indicated to John that they intend to
      demolish the residence. John alleges that Margaret’s and
      Kenneth’s treatment of his personal property in the resi-
      dence constituted a conversion.
   In the section of the opinion designated “V. ANALYSIS,”
under the subheadings “2. R emoval as Cotrustees,” “(a)
Contract for Wills or Oral Trust,” and “(i) Contract for
Wills,” we withdraw the first paragraph3 and substitute the
following:
         The county court did not err in finding that even if
      there was enough evidence to support a contract for
      wills, such a contract was not relevant to this action.
      John argues that Margaret had entered into a contract
      for wills with Stuchlik before his death and that the two
      had contracted to equally divide the trust between their
      three sons. However, as the county court recognized, the
      proper case for a breach of a contract for wills is not a
      probate action against the decedent’s estate, but, rather, is

 3	
      Id. at 684, 857 N.W.2d at 67.
    Nebraska Advance Sheets
394	290 NEBRASKA REPORTS



      an action for breach of contract or an action against the
      breaching party’s estate. Therefore, a contract for wills is
      wholly irrelevant to this action to remove cotrustees.
Under those same subheadings, we withdraw the third para-
graph4 and substitute the following:
         The county court found that the evidence of a letter
      from Margaret and Stuchlik directing Bromm on the divi-
      sion of the estate was merely the evidence of an intent
      to have mutual wills, and not an agreement to will. The
      court found that the language in the will did not raise a
      presumption of a contract for wills. However, the court
      did not need to make either determination.
   In the section of the opinion designated “V. ANALYSIS,”
under the subheadings “2. R emoval as Cotrustees,” “(a)
Contract for Wills or Oral Trust,” and “(ii) Oral Trust,” we
withdraw the second and third paragraphs5 and substitute the
following:
         The county court found that there was no evidence of
      such oral trust. Given our standard of review in these pro-
      ceedings, we must give weight to the court’s evidentiary
      findings. We do not reweigh evidence, but consider evi-
      dence in the light most favorable to the successful party
      and resolve evidentiary conflicts in favor of the success-
      ful party.13
         Because we find that the county court did not err in
      finding that an existence of a contract for wills or an oral
      trust would be irrelevant to the removal of a trustee, we
      find no merit to John’s arguments that the court erred in
      not allowing discovery on the matter, erred in granting
      attorney-client privilege, or erred in failing to review
      Bromm’s testimony in camera for relevancy.
   The remainder of the opinion shall remain unmodified.
	Former opinion modified.
	                           Motions for rehearing overruled.

 4	
      Id.
 5	
      Id. at 685-86, 857 N.W.2d at 68.